DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 13, 22-25, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUK (US 2013/0106198) in view of JUNG (US 2013/0069586).
Regarding claim 1, KUK discloses a wireless power transmitting apparatus (100, Figs. 2-5), comprising: 
 	a circuit board (130; ¶ 0067); 
 	a shielding plate on the circuit board (120, ¶ 0066); 
 	a first transmitting coil (111) on the shielding plate, the first transmitting coil comprising a first lead wire and a second lead wire (e.g., wires of first coil 111 that pass through the shielding plate 120 in Figure 5);
 	a second transmitting coil (112) arranged parallel to and on the first transmitting coil (second coil 112 is above and on top of first coil 111 as shown in Figures 3 and 5), wherein the shielding plate has a peripheral portion outside an outer circumference of the first transmitting coil (e.g., 121, Fig. 5; ¶ 0076); and 
 	a plurality of connectors positioned on one side of the shielding plate and connected with prolonged ends of the first and second lead wires (e.g., 138, Fig. 4; ¶ 0069-0070), and 
 	wherein the first and second lead guide wires are electrically connected to the circuit board through the plurality of connectors (¶ 0069-0070).
 	KUK fails to disclose the prolonged ends of the first and second lead wires extend into the peripheral portion of the shielding plate outside the outer circumference of the first transmitting coil. 
 	JUNG discloses the prolonged ends of the first and second lead wires (e.g., lead wires of coil 135, Fig. 6) extend into the peripheral portion of the shielding plate (plate 400, Fig. 6) outside the outer circumference of the first transmitting coil (as shown in Fig. 6, lead wires of coil 135 extend past the outer circumference of the transmitting coil and extend through grooves 409a and 409b; ¶ 0134-0138).

	Regarding claim 7, KUK discloses a wireless power transmitting apparatus (100, Figs. 2-5), comprising: 
 	a shielding plate (120, ¶ 0066); 
 	a first transmitting coil (111) on the shielding plate, the first transmitting coil comprising a first lead wire and a second lead wire (e.g., wires of first coil 111 that pass through the shielding plate 120 in Figure 5); 
 	a second transmitting coil (112) arranged parallel to and on the first transmitting coil (second coil 112 is above and on top of first coil 111 as shown in Figures 3 and 5), wherein the shielding plate has a peripheral portion outside an outer circumference of the first transmitting coil (e.g., 121, Fig. 5; ¶ 0076); and 
 	a plurality of connectors positioned on one side of the shielding plate and connected with prolonged ends of the first and second lead wires (e.g., 138, Fig. 4; ¶ 0069-0070). 
 	KUK fails to disclose the prolonged ends of the first and second lead wires extend into the peripheral portion of the shielding plate outside the outer circumference of the first transmitting coil.
  	JUNG discloses the prolonged ends of the first and second lead wires (e.g., lead wires of coil 135, Fig. 6) extend into the peripheral portion of the shielding plate (plate 400, Fig. 6) outside the outer circumference of the first transmitting coil (as shown in Fig. 6, lead wires of 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include extending the first and second lead wires into the peripheral portion of shielding plate in order to improve the shielding of the shielding plate by eliminating the through holes of KUK.
	Regarding claim 13, KUK discloses a wireless power transmitting apparatus (100, Figs. 2-5), comprising: 
 	a shielding plate (120, ¶ 0066); 
 	a first transmitting coil (111) on the shielding plate, the first transmitting coil comprising a first lead wire and a second lead wire (e.g., wires of first coil 111 that pass through the shielding plate 120 in Figure 5); 
 	a second transmitting coil (112) on the first transmitting coil (second coil 112 is above and on top of first coil 111 as shown in Figures 3 and 5), wherein the shielding plate has a peripheral portion outside an outer circumference of the first transmitting coil (e.g., 121, Fig. 5; ¶ 0076); and 
 	a plurality of connectors positioned on one side of the shielding plate and connected with prolonged ends of the first and second lead wires (e.g., 138, Fig. 4; ¶ 0069-0070).
 	KUK fails to disclose the prolonged ends of the first and second lead wires extend into the peripheral portion of the shielding plate outside the outer circumference of the first transmitting coil.
  	JUNG discloses the prolonged ends of the first and second lead wires (e.g., lead wires of coil 135, Fig. 6) extend into the peripheral portion of the shielding plate (plate 400, Fig. 6) 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include extending the first and second lead wires into the peripheral portion of shielding plate in order to improve the shielding of the shielding plate by eliminating the through holes of KUK.
 	Regarding claim 22, KUK as modified by JUNG teaches the prolonged ends of the first and second lead wires extend parallel to a plane of the second transmitting coil (in JUNG, the lead wires of coil 135 extend parallel to coils 131 and 133 as shown in Fig. 6).
 	Regarding claim 23, KUK as modified by JUNG teaches the prolonged ends of the first and second lead wires extend parallel to a plane of the second transmitting coil (in JUNG, the lead wires of coil 135 extend parallel to coils 131 and 133 as shown in Fig. 6).
 	Regarding claim 24, KUK as modified by JUNG teaches the prolonged ends of the first and second lead wires extend parallel to a plane the second transmitting coil (in JUNG, the lead wires of coil 135 extend parallel to coils 131 and 133 as shown in Fig. 6).
 	Regarding claim 25, KUK discloses each connector includes a groove configured to receive a prolonged end of a respective lead guide wire (137, Fig. 4; ¶ 0069).
	Regarding claim 28, KUK discloses each connector includes a groove configured to receive a prolonged end of a respective lead guide wire (137, Fig. 4; ¶ 0069).
	Regarding claim 31.
Claims 26, 27, 29, 30, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUK in view of JUNG as applied to claims 1, 7, 13, 22-25, 28, and 31 above, and further in view of HOEBEL (US 2003/0183405).
 	Regarding claim 26, KUK as modified by JUNG teaches the wireless power transmitting apparatus as applied to claim 25 but fails to disclose each connector includes a fastening part extending perpendicular to the prolonged end of a respective lead guide wire. HOEBEL discloses each connector includes a fastening part extending perpendicular to the prolonged end of a respective lead guide wire (¶ 0008). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the fastening part in order to ensure a defined placement on the circuit board (HOEBEL, ¶ 0008) and also in order to stabilize the mechanical connection for example between the metallic conductor layer and the ceramic substrate (HOEBEL, ¶ 0002).
	Regarding claim 27, KUK as modified by JUNG teaches the wireless power transmitting apparatus as applied to claim 25 but fails to disclose a soldering barrier configured to fix a soldering position of the prolonged ends of respective lead guide wires and block a leak of current external to the shielding plate. HOEBEL discloses a soldering barrier configured to fix a soldering position of the prolonged ends of respective lead guide wires and block a leak of current external to the shielding plate (¶ 0008). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the soldering barrier in order to prevent undesired connections in the conductive layer and therefore ensure proper operation of the transmitting apparatus.
Regarding claim 29, KUK as modified by JUNG and HOEBEL teaches each connector includes a fastening part extending perpendicular to the prolonged end of a respective lead guide wire (HOEBEL, ¶ 0002, 0008).
 	Regarding claim 30, KUK as modified by JUNG and HOEBEL teaches a soldering barrier configured to fix a soldering position of the prolonged ends of respective lead guide wires and block a leak of current external to the shielding plate (HOEBEL, ¶ 0002, 0008).
	Regarding claim 32, KUK as modified by JUNG and HOEBEL teaches each connector includes a fastening part extending perpendicular to the prolonged end of a respective lead guide wire (HOEBEL, ¶ 0002, 0008).
 	Regarding claim 33, KUK as modified by JUNG and HOEBEL teaches a soldering barrier configured to fix a soldering position of the prolonged ends of respective lead guide wires and block a leak of current external to the shielding plate (HOEBEL, ¶ 0002, 0008).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Previously cited reference JUNG (US 2013/0069586) is relied upon to teach the amended limitations of the prolonged ends extending into the peripheral portion as recited. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        January 4, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 4, 2022